Citation Nr: 1100045	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 
1969. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran attended a hearing before the undersigned in June 
2010.  A copy of the transcript is of record. 

This matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the Veteran if further action is 
required on his part.


REMAND

The Veteran alleges he has PTSD which resulted from either seeing 
his dead friend's body; or becoming aware of his friend's death.  

Specifically, the Veteran asserts that in July 1967, he was 
aboard the USS Eldorado, and his friend (whose name is of record) 
was aboard the USS Forrestal.   
The Veteran alleges that as a radio operator on the Eldorado in 
July 1967, he then heard of the reports of a now well-known 
catastrophic fire on the Forrestal.  The Veteran further asserts 
that a few days after the fire, both his vessel and the Forrestal 
were docked in Subic Bay in the Philippines.  The Veteran alleges 
that as he knew that his friend was a Forrestal crewmember, he 
either identified the body of his friend among the casualties, by 
noting  a crooked finger the friend had broken as a child; or at 
least became aware of the friend's death. 

In October 2006, VA issued a formal finding confirming that the 
Veteran served aboard the USS Eldorado from December 6, 1966 
until September 26, 1967. Other evidence of record confirms that 
the VA verified the death of the Veteran's named friend on July 
29, 1967 (i.e., the date of the Forrestal fire) due to an 
accident at sea.

Prior to the Veteran's June 2010 Board hearing, the Veteran 
reiterated his essential contentions, and has consistently 
referred to this incident throughout treatment for PTSD and in 
communication with VA. 

For the purposes of development of the claim, the Board finds 
that the Veteran is competent to report these facts, and presumed 
credible in his account that the individual killed was his 
friend; and that the Veteran visited the Forrestal's Subic Bay 
dock site.  The Board does not, and need not, enter any findings 
as to the Veteran's account of identifying his friend's body 
while in Subic Bay.  

The Board is aware that under the Diagnostic and Statistical 
Manual, 4th Edition, the death of another individual, even 
unobserved, may be sufficient to cause PTSD.  The Veteran has not 
undergone a VA mental disorders examination for the specific 
purpose of ascertaining whether he has PTSD as a result of such 
an incident.  

 Although the Veteran has been treated for PTSD, the records of 
this treatment indicate that they were generated for the purpose 
of recording such treatment - not whether the Veteran is 
diagnosed with PTSD.  

A VA examination will therefore be conducted, pursuant to 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles 
v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination 
as "necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").


The claim is therefore REMANDED to the RO/AMC for the following 
actions:

1. The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for PTSD that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file. The RO should then obtain these 
records and associate them with the claims 
folder.

2.  Following receipt of the Veteran's 
response or upon the passage of a 
reasonable amount of time, the RO/AMC will 
arrange for a VA examination to determine 
whether the appellant has PTSD based upon 
the verified stressor. The following 
considerations will govern the examination:

a. The claims file must be reviewed by 
the examiner, who must acknowledge 
receipt and review of the claims 
folder and a copy of this remand in 
any report generated as a result of 
this remand.

b. The RO must advise the examiner of 
their stressor determination, and that 
only such stressors may be considered 
in determining whether the Veteran has 
PTSD related to his Marine service.

c. The examiner must offer an opinion 
as to whether the Veteran has PTSD, or 
any mental disorder to include 
depression, as a result of the 
incident described above.  The 
reviewer must specifically respond 
to the inquiry as to whether the 
Veteran has PTSD due to learning 
about the sudden, unexpected death 
of a close friend.  If there have 
been multiple disorders present, the 
examiner should express an opinion as 
to whether they are proximately due to 
service. 

3.  Thereafter, the RO/AMC will review the 
claims files and ensure that the  
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4. The RO/AMC must then readjudicate the 
claim of service connection for PTSD, to 
include consideration of all of the 
evidence of record. If the benefit sought 
on appeal remains denied, the Veteran and 
his attorney will be furnished a 
supplemental statement of the case with 
reasons and bases for the decision. The 
Veteran and his representative will be then 
given an appropriate opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


